            Case 5:20-cv-00360-XR Document 1 Filed 03/21/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 ANDREAS VON DER AU,

                                Plaintiff,                    Docket No. 5:20-cv-360

        - against -                                           JURY TRIAL DEMANDED

 MICHAEL G. IMBER, ARCHITECT, PLLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Andreas Von Der Au (“Au” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Michael G. Imber, Architect, PLLC

(“Michael G. Imber” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Semperoper, a world-famous opera house, in Dresden, owned and

registered by Au, a professional photographer. Accordingly, Au seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Texas.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
             Case 5:20-cv-00360-XR Document 1 Filed 03/21/20 Page 2 of 4




                                             PARTIES

       5.       Au is a professional photographer in the business of licensing his photographs for

a fee having a usual place of business at 6 Scharfenberger Strabe, Berlin 13505 Germany.

       6.       Upon information and belief, Michael G. Imber is a professional limited liability

company duly existing under the laws of the State of Texas with a place of business at 111 W. El

Prado Drive, San Antonio, Texas 78212. Upon information belief, Michael G. Imber is registered

with the Texas Division of Corporations to do business in Texas. At all times material, hereto,

Michael G. Imber has owned and operated a website at the URL: www.MichaelGImberBlog.com

(the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Au photographed Semperoper, a world-famous opera house, in Dresden (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.       Au is the author of the Photograph and has at all times been the sole owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-195-723.

       B.       Defendant’s Infringing Activities

       10.      Michael G. Imber ran the Photograph on the Website. See:

https://michaelgimberblog.com/2018/10/19/reconstructing-beauty/. A true and correct copy of

the article on the Website and a screenshot of the Photograph on the Website are attached hereto

in Exhibit B.
                Case 5:20-cv-00360-XR Document 1 Filed 03/21/20 Page 3 of 4




          11.      Michael G. Imber did not license the Photograph from Plaintiff for its Website,

nor did Michael G. Imber have Plaintiff’s permission or consent to publish the Photograph on the

Website.

                                  CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.      Michael G. Imber infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Michael G. Imber is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 5:20-cv-00360-XR Document 1 Filed 03/21/20 Page 4 of 4




       1.      That Defendant Michael G. Imber be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photographs;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 21, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC

                                                             By:/s/Richard Liebowitz
                                                             Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tele: 516-233-1660
                                                             RL@LiebowitzLawFirm.com

                                                      Attorneys for Plaintiff Andreas Van Der Au
